FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

                                       
                                       
IN RE COMPLAINT                               No. 08-90172
OF JUDICIAL MISCONDUCT
                                               ORDER

                     Filed June 24, 2009


                           ORDER

KOZINSKI, Chief Judge:

  A misconduct complaint has been filed against a district
judge. Complainant, a pro se state prisoner, filed a civil rights
action in district court. The matter was assigned to the subject
judge.

   Complainant alleges that the judge discriminated against
him but does not explain how or on what basis. Discrimina-
tion is not always improper or unethical; in some circum-
stances, it is entirely appropriate. For instance, incarceration
of individuals convicted of crimes, like complainant, is a
wholly permissible form of discrimination. See McQueary v.
Blodgett, 924 F.2d 829, 834-35 (9th Cir. 1991). Only unlaw-
ful or invidious discrimination might amount to judicial mis-
conduct, and complainant has not alleged discrimination of
that kind. This charge must therefore be dismissed for failure
to allege conduct prejudicial to the effective and expeditious
administration of the business of the courts. See Judicial-
Conduct Rule 11(c)(1)(A).

   To the extent complainant may be understood to allege that
the judge colluded with prison officials to deny his right of
access to the courts, cf. Bounds v. Smith, 430 U.S. 817,

                              771
772        IN RE COMPLAINT OF JUDICIAL MISCONDUCT
821-22 (1977), claimant’s vague insinuations do not provide
the kind of objectively verifiable proof that we require. This
claim must therefore also be dismissed. See 28 U.S.C.
§ 352(b)(1)(A)(iii); Judicial-Conduct Rule 11(c)(1)(D).

   Complainant also alleges that the judge improperly closed
his case. Because a misconduct complaint is not a proper
vehicle for challenging the merits of a judge’s rulings, In re
Charge of Judicial Misconduct, 685 F.2d 1226, 1227 (9th Cir.
Jud. Council 1982), this charge must be dismissed. See 28
U.S.C. § 352(b)(1)(A)(ii); Judicial-Conduct Rule 11(c)(1)(B).

  Complainant’s allegations against the state judge and pros-
ecutor in his criminal case must also be dismissed, as this mis-
conduct complaint procedure only applies to federal judges.
See Judicial-Conduct Rule 4.

  DISMISSED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.